U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark one) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to. Commission File Number 000-51232 VALLEY HIGH MINING COMPANY (Exact name of registrant as specified in its charter) Nevada 68-0582275 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 12rapahoe Rd. Tower 1 Penthouse #810 Centennial, CO 80112 (Address of principal executive offices) (303 768-9221 (Issuer’s Telephone Number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act. Yes oNoþ Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ The aggregate market value of the shares of voting stock held by non-affiliates of the Registrant as of June 29, 2012 (the last business day of the registrant’s most recently completed second fiscal quarter) was $393,884. As of April 12, 2013, the Registrant had 16,760,216 shares of Common Stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE - None TABLE OF CONTENTS Page No. PART I Item 1. Business 3 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2 Properties 6 Item 3. Legal Proceedings 6 Item 4. Mine Safety Disclosures 6 PART II Item 5. Market for the Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements on Accounting and Financial Disclosure 13 Item 9A. Controls and Procedures 13 Item 9B. Other Information 14 PART III Item 10. Directors, Executive Officers and Corporate Governance 14 Item 11. Executive Compensation 15 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13. Certain Relationships and Related Transactions, and Director Independence 16 Item 14. Principal Accounting Fees and Services 17 PART IV Item 15. Exhibits, Financial Statement Schedules 17 Signatures 19 2 FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Act of 1934. The statements regarding Sunshine Biopharma Inc. contained in this Report that are not historical in nature, particularly those that utilize terminology such as “may,” “will,” “should,” “likely,” “expects,” “anticipates,” “estimates,” “believes” or “plans,” or comparable terminology, are forward-looking statements based on current expectations and assumptions, and entail various risks and uncertainties that could cause actual results to differ materially from those expressed in such forward-looking statements. Important factors known to us that could cause such material differences are identified in this Report and in our “Risk Factors” in Item 1A. We undertake no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. You are advised, however, to consult any future disclosures we make on related subjects in future reports to the SEC. PART I ITEM 1. BUSINESS History Valley High Mining Company ("we,” “us,”, “our, or the “Company”) was incorporated in the State of Utah on November 14, 1979, under the name "Valley High Oil, Gas & Minerals, Inc.," for the purpose of engaging in the energy, mining and natural resources business. In order to raise the money necessary to acquire, explore and develop oil and gas properties and other natural resource-related ventures or projects, we undertook an offering of our common stock pursuant to the Regulation A exemption from registration afforded under the Securities Act of 1933, as amended, wherein we offered and sold a total of 25 million common shares at a price of two (2) cents per share and received gross proceeds of $500,000 from over 1,000 subscribers. These funds were utilized in our attempt to acquire and explore for oil and gas, uranium, coal, geothermal, and other mineral (metallic and nonmetallic) properties. Between 1980 and 1985, we spent nearly all of our capital on several natural resource and mining ventures. In 1985, we effectuated a 10:1 reverse split. By 1986, after engaging in several unsuccessful ventures, we exhausted our capital reserves.From April 1989 through 2003 we were dormant, doing only those actions necessary to allow the Company to remain as an active entity.In April 2004, pursuant to the affirmative vote of our shareholders we reincorporated into the State of Nevada by merging with a wholly owned Nevada subsidiary company under the name "Valley High Mining Company".The Agreement and Plan provided, among other things, that for every 35 shares of Valley High O, G & M, a shareholder was entitled to receive one (1) share of Valley High Mining Company, a Nevada corporation, the survivor in the merger. On April 19, 2004, the day that the merger was effective, we entered into a mining lease agreement ("Mining Lease" or "Lease") with North Beck Joint Venture, LLC, a Utah limited liability company ("North Beck"), an entity owned and controlled by our then principal shareholder and officer/director. The terms of the lease consideration were based upon prior lease agreements that North Beck Joint Venture had entered into with other mining companies in the past.As a result, we acquired control of over 470 acres of patented precious metals mining claims located adjacent to, and just west of, the town of Eureka in Juab County, Utah, in the so-called "Tintic Mining District" ("the North Beck Claims"). The Tintic Mining District of Juab County, Utah, is located approximately 100 miles south of Salt Lake City. The North Beck Claims have an extensive history and contain several mines, mining shafts or "prospecting pits," two of which are over 1,000 feet deep.This project also proved to be unsuccessful.As a result, in February, 2010, control of our Company changed again, with the business objective to seek a suitable acquisition candidate through acquisition, merger, reverse merger or other suitable business combination method. We disposed of the North Beck Claims in connection with the change in control. 3 Current Business Activity Until September 2012, our then management continued to seek a suitable acquisition candidate, without success. On September 8, 2012, we executed a Joint Venture Agreement with Corizona Mining Partners LLC, (“Corizona”), a Minnesota limited liability company (the “Joint Venture”). Prior, on July 20, 2012, we and Corizona formed a limited liability company, Minera Carabamba S.A. pursuant to the laws of Peru. The Joint Venture had acquired a 50% leasehold interest in a property of approximately 966 hectares, located in La Libertad, Peru, in order to conduct gold mining operations on the property under the project name of Machacala. In accordance with the terms and provisions of the Joint Venture Agreement, we had a 60% ownership interest and Corizona had a 40% ownership interest in the Joint Venture, provided we contributed capital in an aggregate amount of $2,000,000.If we did not provide a minimum of $1,000,000 in capital contributions to the Joint Venture for any reason other than force majeure or the failure of the Joint Venture to obtain required environmental or social permits from the Peruvian government, then the funds advanced by us are to be converted into a promissory note in the principal amount of the funds advanced. If we advanced at least $1,000,000, but not the entire $2,000,000, in the time frame specified in the Agreement, our ownership interest in the Joint Venture was to be equal to 20% plus a percentage equal to 0.004 percent for each dollar in excess of $1,000,000 contributed by the Company to the Joint Venture. Corizona has contributed to the Joint Venture by way of assignment or causing the assignment to the Joint Venture that certain Mineral Lease Agreement between Minera Santa Isabel, S.A. and Jaime Enrique Loret de Mola de Lavalle, dated July 6, 2012. Corizona was also to act as the operator and provide professional services to the Joint Venture. Distributions of profits from the Joint Venture were to be made on a pro rata basis per the parties’ respective ownership interests, provided that we received 90% of the distributions until we had received an aggregate in $1,000,000 in distributions and 80% of any further distributions until we had received an aggregate of $2,000,000 in distributions. Problems arose with the Machacala project, including the failure of the land owner to deliver the property to us to allow us to commence operations.Applicable orders granting us access to the property were issued by the Peruvian government, but local authorities refused to enforce these orders without our providing them with a cash payment.As of the date of this Report, we contributed $275,000 towards the Machacala project until we were advised that access to the property was not available. Subsequent Events On March 1, 2013, we released a letter to Corizona after receipt from Corizona of a notice of default in accordance with the terms of the Joint Venture Agreement.In this letter we advised Corizona that we were no longer interested in continuing with our role in the Joint Venture.In support of our position and as a basis behind this position we advised Corizona of the following: · Failure of Corizona to achieve all major milestones as required by the Agreement, including but not limited to delivery of the property to the Joint Venture, or otherwise providing for access by the Venture to the Machacala Project; · Potential violation of the Federal Foreign Corrupt Practices Act known primarily for two of its main provisions, including accounting transparency requirements under the Securities Exchange Act of 1934, as amended (the “34 Act”), as well as the necessity to bribe foreign officials in Peru, which we have advised will be required to obtain access to the property in question, but which we refused to do; and · Failure of Corizona to adhere to the budget incorporated as an exhibit into the Agreement. We are currently considering our options on how we want to proceed in this situation. 4 Also during our fiscal year ended December 31, 2012, we reviewed a second possible venture with Corizona.They introduced us to a second property located in Peru and on October 5, 2012, we executed a letter of intent (“LOI”) to develop this project, which consisted of a 50% aggregate interest.The LOI provided for us to initially own 80% of the venture, with Corizona owning the remaining 20%.We agreed to pay the costs of developing the project, which was estimated to be approximately $500,000.All initial production was to be paid to us until we recovered our investment, with Corizona receiving a 20% net profits interest once we recovered our initial cost. We also agreed to pay Corizona a monthly fee of $10,000 to manage the project.It was represented to us that this project was in production.Our obligations under the LOI were contingent upon various factors, including our due diligence, negotiation and execution of a definitive purchase agreement and ancillary agreements thereto, receipt of all government and other approvals and other general due diligence activities.We performed our due diligence on this project and discovered that it was not in production.We also could not reach an agreement with Corizona on a budget for this project.As a result, we elected to terminate this venture.We spent an aggregate of $40,000 on this project following execution of the LOI. Government Regulations We will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to the exploration of minerals in the country where we commence mining operations.As of the date of this Report we do not know where we will commence such operations. We currently have no costs applicable to compliance with environmental laws concerning our proposed mining activities. Depending upon the jurisdiction where we elect to being mining operations, if and when we commence mining activities we will have to sustain the cost of reclamation and environmental remediation for all work undertaken which causes sufficient surface disturbance to necessitate reclamation work. Both reclamation and environmental remediation refer to putting disturbed ground back as close to its original state as possible. In most jurisdictions other potential pollution or damage must be cleaned-up and renewed along standard guidelines outlined in the usual permits. Reclamation is the process of bringing the land back to a natural state after completion of exploration activities. Environmental remediation refers to the physical activity of taking steps to remediate, or remedy, any environmental damage caused, i.e. refilling trenches after sampling or cleaning up fuel spills. Employees As of the date of this Report we have one (1) employee, our CEO/President.We anticipate that when we identify and begin operating a prospect we will hire additional employees in the areas of accounting, administration and possibly geology/engineering. Competition The mineral exploration business is an extremely competitive industry. We are competing with many other exploration companies looking for minerals, most of whom have greater financial, operational and administrative resources than we currently have available, or will have available in the foreseeable future. We are a very early stage mineral exploration company and a very small participant in the mineral exploration business. Additionally, we expect to have to compete for resources such as professional geologists, camp staff, helicopters and mineral exploration supplies. Trademarks-Tradenames None. 5 ITEM 1A. RISK FACTORS As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. PROPERTIES Our principal place of business is located at 12rapahoe Road, Tower 1 Penthouse #810, Centennial, CO 80112, where we relocated in October 2012.Previously, our principal place of business was located at , Mapleton, UT 84664, which was provided to us on a rent free basis by our former management.Our current space consists of approximately 1,000 square feet of executive office space, for which we pay monthly rent of $200.We anticipate that this will be sufficient for our needs for the foreseeable future. ITEM 3. LEGAL PROCEEDINGS To the best of our management’s knowledge and belief, there are no claims that have been brought against us nor have there been any claims threatened. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The table below sets forth the reported high and low bid prices for the periods indicated.The bid prices shown reflect quotations between dealers, without adjustment for markups, markdowns or commissions, and may not represent actual transactions in our Common Stock. Quarter Ended High Low March 31, 2011 June 30, 2011 September 31, 2011 December 31, 2012 March 31, 2012 June 30, 2012 September 31, 2012 December 31, 2012 As of April 12, 2013, the closing bid price of our Common Stock was $4.80. Trading volume in our Common Stock is very limited. As a result, the trading price of our Common Stock is subject to significant fluctuations.See PART I, Item 1A, Risk Factors. 6 The Securities Enforcement and Penny Stock Reform Act of 1990 The Securities and Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks.Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). As of the date of this Report, our Common Stock is defined as a “penny stock” under the Securities and Exchange Act.It is anticipated that our Common Stock will remain a penny stock for the foreseeable future.The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his/her investment.Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act.Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the Commission, which: • contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; • contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of the Securities Act of 1934, as amended; • contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask price; • contains a toll-free telephone number for inquiries on disciplinary actions; • defines significant terms in the disclosure document or in the conduct of trading penny stocks; and • contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation; The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: • the bid and offer quotations for the penny stock; • the compensation of the broker-dealer and its salesperson in the transaction; • the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and • monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement.These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules.Therefore, stockholders may have difficulty selling their securities. 7 Holders We had 1,185 holders of record of our Common Stock as of the date of this Report, not including those persons who hold their shares in “street name.” Stock Transfer Agent The stock transfer agent for our securities is Standard Registrar and Transfer Co., Inc.Their address is 12528 South 1840 East, Draper, UT 84020.Their phone number is (801) 571-8844. Dividends We have not paid any dividends since our incorporation and do not anticipate the payment of dividends in the foreseeable future. At present, our policy is to retain earnings, if any, to develop and market our products.The payment of dividends in the future will depend upon, among other factors, our earnings, capital requirements, and operating financial conditions. Reports We are subject to certain reporting requirements and furnish annual financial reports to our stockholders, certified by our independent accountants, and furnish unaudited quarterly financial reports in our quarterly reports filed electronically with the SEC.All reports and information filed by us can be found at the SEC website, www.sec.gov. ITEM 6. SELECTED FINANCIAL DATA. Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our audited financial statements and notes thereto included herein. In connection with, and because we desire to take advantage of, the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, we caution readers regarding certain forward looking statements in the following discussion and elsewhere in this Report and in any other statement made by, or on our behalf, whether or not in future filings with the Securities and Exchange Commission.Forward looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments. Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control and many of which, with respect to future business decisions, are subject to change.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by, or on our behalf.We disclaim any obligation to update forward looking statements. Overview and History We were incorporated in the State of Utah on November 14, 1979, under the name "Valley High Oil, Gas & Minerals, Inc.," for the purpose of engaging in the energy, mining and natural resources business. In order to raise the money necessary to acquire, explore and develop oil and gas properties and other natural resource-related ventures or projects, we undertook an offering of our common stock pursuant to the Regulation A exemption from registration afforded under the Securities Act of 1933, as amended, wherein we offered and sold a total of 25 million common shares at a price of two (2) cents per share and received gross proceeds of $500,000 from over 1,000 subscribers. These funds were utilized in our attempt to acquire and explore for oil and gas, uranium, coal, geothermal, and other mineral (metallic and nonmetallic) properties. 8 Between 1980 and 1985, we spent nearly all of our capital on several natural resource and mining ventures. In 1985, we effectuated a 10:1 reverse split. By 1986, after engaging in several unsuccessful ventures, we exhausted our capital reserves.From April 1989 through 2003 we were dormant, doing only those actions necessary to allow the Company to remain as an active entity.In April 2004, pursuant to the affirmative vote of our shareholders we reincorporated into the State of Nevada by merging with a wholly owned Nevada subsidiary company under the name "Valley High Mining Company".The Agreement and Plan provided, among other things, that for every 35 shares of Valley High O, G & M, a shareholder was entitled to receive one (1) share of Valley High Mining Company, a Nevada corporation, the survivor in the merger. On April 19, 2004, the day that the merger was effective, we entered into a mining lease agreement ("Mining Lease" or "Lease") with North Beck Joint Venture, LLC, a Utah limited liability company ("North Beck"), an entity owned and controlled by our then principal shareholder and officer/director. The terms of the lease consideration were based upon prior lease agreements that North Beck Joint Venture had entered into with other mining companies in the past.As a result, we acquired control of over 470 acres of patented precious metals mining claims located adjacent to, and just west of, the town of Eureka in Juab County, Utah, in the so-called "Tintic Mining District" ("the North Beck Claims"). The Tintic Mining District of Juab County, Utah, is located approximately 100 miles south of Salt Lake City. The North Beck Claims have an extensive history and contain several mines, mining shafts or "prospecting pits," two of which are over 1,000 feet deep.This project also proved to be unsuccessful.As a result, in February, 2010, control of our Company changed again, with the business objective to seek a suitable acquisition candidate through acquisition, merger, reverse merger or other suitable business combination method. We disposed of the North Beck Claims in connection with the change in control. Until September 2012, our then management continued to seek a suitable acquisition candidate, without success. On September 8, 2012, we executed a Joint Venture Agreement with Corizona Mining Partners LLC, (“Corizona”), a Minnesota limited liability company (the “Joint Venture”). Prior, on July 20, 2012, we and Corizona formed a limited liability company, Minera Carabamba S.A. pursuant to the laws of Peru. The Joint Venture acquired a 50% leasehold interest in a property of approximately 966 hectares, located in La Libertad, Peru, in order to conduct gold mining operations on the property under the project name of Machacala. On March 1, 2013, we advised Corizona that we were no longer interested in continuing with our role in the Joint Venture.See “Part I, Item 1, Business” for a more detailed explanation of this event. Also during our fiscal year ended December 31, 2012, we reviewed a second possible venture with Corizona.They introduced us to a second property located in Peru and on October 5, 2012, we executed a letter of intent (“LOI”) to develop this project, which consisted of a 50% aggregate interest.The LOI provided for us to initially own 80% of the venture, with Corizona owning the remaining 20%.We agreed to pay the costs of developing the project, which was estimated to be approximately $500,000, subject to our due diligence.We performed our due diligence on this project and discovered that it was not in production, despite representations to the contrary.We also could not reach an agreement with Corizona on a budget for this project.As a result, we elected to terminate this venture.See “Part I, Item 1, Business.” Our principal place of business is located at 12rapahoe Rd., Tower 1 Penthouse #810, Centennial, CO 80112.Our phone number is (303) 768-9221 and our website address is www.valleyhighmining.com. We have not been subject to any bankruptcy, receivership or similar proceeding. Results Of Operations Comparison of Results of Operations for the fiscal years ended December 31, 2011 and 2012 Total operating expenses, which included general and administrative expenses, for our fiscal year ended December 31, 2012 were $2,836,667, compared to $24,091 during our fiscal year ended December 31, 2011, an increase of $2,812,576.This increase included increased legal expense, management fees and travel expenses relating to the joint venture with Corizona on the Machacala project. A majority of these expenses ($2,720,000) are non-cash in nature and were due tothe issuance of stock during 2012. See “Part I, Item 1, Business.” 9 As a result, we incurred a net loss of $3,108,156 (approximately $0.19 per share) for the fiscal year ended December31, 2012, compared to a net loss of $24,010 during our fiscal year ended December 31, 2011 (approximately $0.00 per share). Because we have not generated any revenues, following is our Plan of Operation. Plan of Operation As of the date of this Report we are a mining company that is currently seeking a viable prospect to develop.We are not limiting our search to any specific geographic region.Our plan of operation for the twelve months following the date of this annual report is to continue to review potential acquisitions in the resource sector.Currently, we are in the process of completing due diligence investigation of various opportunities in the base metal sector.While we have enough funds on hand to cover our administrative expenses for the next 12 months, we will need additional funding for the review, acquisition and development of a mining property once the same is identified and acquired.We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock.Relevant thereto, as of the date of this Report we are engaged in a private offering of our Common Stock.We are selling shares of our Common Stock at a price of 2 Euros per share.This offering is being conducted in Germany and Switzerland.As of the date of this report we have sold 58,870 shares and received gross proceeds of $154,111 therefrom. Liquidity and Capital Resources As of December 31, 2012, we had cash or cash equivalents of $5,102. Net cash used in operating activities was $55,980 during our fiscal year ended December 31, 2012, compared to $19,022 during our fiscal year ended December 31, 2011.We anticipate that overhead costs in current operations will increase in the future once we enter Phase I clinical trials as discussed in PART I, Item 1, Business, above. Cash flows provided or used in investing activities were $0 for the period from August 17, 2009 (inception) through December 31, 2011 and $314,570 used during our fiscal year ended December 31, 2012.Net cash flows provided or used by financing activities was $375,529 during our fiscal year ended December 31, 2012, compared to $20,000 during our fiscal year ended December 31, 2011. During our fiscal year ended December 31, 2012, certain of our shareholders provided us with loans aggregating $365,529.These loans are interest free and due upon demand.We utilized the funds from these loans to cover our costs associated with the Machacala project and Excelsior project in Peru and for working capital. Subsequent Event In February 2013, we commenced a private placement of our Common Stock whereby we are attempting to sell shares of our Common Stock at a price of 2 Euros per share.This offering is being conducted in Germany and Switzerland.As of the date of this report we have sold 58,870 shares and received gross proceeds of $154,111 therefrom. We are not generating revenue from our operations, and our ability to implement our new business plan for the future will depend on the future availability of financing.Such financing will be required to enable us to identify and develop a mining property and continue operations.We intend to raise funds through private placements of our Common Stock and through short-term borrowing from our shareholders.Because we have not identified or secured a specific mining property as of the date of this report we cannot estimate how much capital we will need to fully implement our business plan in the future and there are no assurances that we will be able to raise this capital.Our inability to obtain sufficient funds from external sources when needed will have a material adverse effect on our plan of operation, results of operations and financial condition.We need to raise additional funds in order to continue our existing operations, to initiate new projects and to finance our plans to expand our operations for the next year. 10 Inflation Although our operations are influenced by general economic conditions, we do not believe that inflation had a material effect on our results of operations during our fiscal year ended December 31, 2012. Critical Accounting Policies and Estimates Critical Accounting Estimates The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires us to make estimates and judgments that affect the amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions.The following represents a summary of our critical accounting policies, defined as those policies that we believe are the most important to the portrayal of our financial condition and results of operations and that require management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effects of matters that are inherently uncertain. Leases – We follow the guidance in SFAS No. 13 “Accounting for Leases,” as amended, which requires us to evaluate the lease agreements we enter into to determine whether they represent operating or capital leases at the inception of the lease. Recently Adopted Accounting Standards – As of November 1, 2011, we adopted new guidance on the testing of goodwill impairment that allows the option to assess qualitative factors to determine whether performing the two step goodwill impairment assessment is necessary.Under the option, the calculation of the reporting unit's fair value is not required to be performed unless as a result of the qualitative assessment, it is more likely than not that the fair value of the reporting unit is less than the unit's carrying amount.The adoption of this guidance impacts testing steps only, and therefore adoption did not have an impact on our consolidated financial statements.As of November 1, 2011, we adopted new guidance regarding disclosures about fair value measurements. The guidance requires new disclosures related to activity in Level 3 fair value measurements.This guidance requires purchases, sales, issuances, and settlements to be presented separately in the rollforward of activity in Level 3 fair value measurements.There were various other accounting standards and interpretations issued during 2010 and 2011, none of which are expected to have a material impact on our consolidated financial position, operations or cash flows. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 11 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA TABLE OF CONTENTS Page No. Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Changes in Shareholders’ Deficit F-4 Statements of Cash Flow F-5 Notes to the Financial Statements F-6 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Valley High Mining Company (An Exploration Stage Company) Centennial, Colorado We have audited the accompanying balance sheets of Valley High Mining Company (the “Company”) as of December31, 2012 and 2011, and the related statements of operations, stockholders’ deficit and cash flows for the years then ended and for the period from April19, 2004 (date re-entered the exploration stage) through December31, 2012.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.The financial statements for the period from April19, 2004 (date re-entered the exploration stage) through December31, 2009 were audited by other auditors whose report expressed an unqualified opinion on those financial statements.The financial statements for the period from April19, 2004 (date re-entered the exploration stage) through December31, 2009 include total revenues of $-0- and a net loss of $69,464.Our opinion on the statements of operations, stockholders’ deficit and cash flows for the period from April19, 2004 (date re-entered the exploration stage) through December31, 2012, insofar as it relates to amounts from April19, 2004 (date re-entered the exploration stage) through December31, 2009, is based solely on the report of other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Valley High Mining Company as of December31, 2012 and 2011 and the results of its operations and its cash flows for the years then ended and for the period from April19, 2004 (date re-entered the exploration stage) through December31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has a working capital deficit and has not yet established an ongoing source of revenues sufficient to cover its operating costs.Those conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to those matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas April 15, 2013 F-1 VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Balance Sheets December 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Mineral properties - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Advances and notes payable - related parties - Derivative liability Total Current Liabilities LONG-TERM CONVERTIBLE NOTES PAYABLE - RELATED PARTY Total Liabilities STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 50,000,000 shares authorized, 16,701,346 and 15,281,346 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. F-2 VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Statements of Operations Since Re-enteringthe Exploration Stage on April 19, 2004 For the Years Ended Through December 31, December 31, REVENUE $
